Citation Nr: 1040047	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-24 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected disability. 

2.  Entitlement to service connection for retinopathy, to include 
as secondary to service connected disability. 

3.  Entitlement to service connection for myocardial infarction, 
to include as secondary to service connected disability. 

4.  Entitlement to service connection for cerebral vascular 
accident to include as secondary to service-connected disability. 

5.  Entitlement to an increased initial evaluation for diabetes 
mellitus with cataracts, currently evaluated as 20 percent 
disabling. 

6.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, (PTSD) higher than 50 percent prior to 
May 2006 and higher than 70 percent thereafter.  

7.  Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and Dr. Y.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1969 
to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2010 the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

The issues of entitlement to service connection for hypertension, 
to include as secondary to service connected disability, 
entitlement to service connection for retinopathy, to include as 
secondary to service connected disability, entitlement to service 
connection for myocardial infarction, to include as secondary to 
service connected disability, entitlement to service connection 
for cerebral vascular accident to include as secondary to 
service-connected disability, entitlement to an increased initial 
evaluation for post-traumatic stress disorder, (PTSD) higher than 
50 percent prior to May 2006 and higher than 70 percent 
thereafter and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-
connected diabetes mellitus has not required a regulation of 
activities or the administration of insulin.   


CONCLUSION OF LAW

The criteria for an increased evaluation beyond 20 percent for 
diabetes mellitus with cataracts have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, 
Diagnostic Code 7913 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for his diabetes mellitus with cataracts 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held that 
once service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records and he was afforded a VA 
examination.  While records from SSA have not yet been obtained, 
the Board finds that as to this issue a determination can be made 
based on the evidence of record.  In this regard the diabetes 
mellitus disorder requires specific findings for a higher rating.  
In April 2010 the Veteran and a VA doctor testified as to the 
manifestations of the disorder and specifically address the 
criteria necessary for a higher rating.  Both testified that the 
criteria required for a higher rating were not currently 
manifested.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the  disability 
from the point of view of the Veteran working or  seeking work, 
38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent 
of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period one 
year before the claim was filed until a final decision is issued.  
Hart v. Mansfield, No. 05-2424, 2007 WL 4098218 (Vet. App. 
Nov. 19, 2007).  Thus, staged ratings may be assigned if the 
severity of the disability changes during the relevant rating 
period.  

In cases where the original rating assigned is appealed, as is 
the case here, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Diabetes Mellitus

The Veteran claims that a higher rating is warranted for his 
diabetes mellitus beyond the 20 percent rating currently 
assigned.  The Veteran contends that his service-connected 
disability is more disabling than reflected in the current rating 
percentage assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms or 
an event.  However, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, the next higher evaluation of 
40 percent is assigned when the disorder requires insulin, a 
restricted diet, and the regulation of activities. "Regulation of 
activities" means that the medical evidence must show that it is 
medically necessary for the Veteran to avoid strenuous 
occupational and recreational activities.  See Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, a 
restricted diet, and the regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  

Note (1) to DC 7913 provides that compensable complications of 
diabetes are to be rated separately unless they are part of the 
criteria used to support a 100 percent rating (under DC 7913).  
The Board notes that service connection has already been 
established for the Veteran's currently diagnosed diabetic 
peripheral neuropathy, as well as for urinary frequency, 
hypertension, and erectile dysfunction, all of which having been 
found to be medically related to his service-connected diabetes 
mellitus.  Therefore, as separate ratings are already in effect 
for those complications, they will not further be discussed in 
this context, so as to avoid pyramiding.  See 38 C.F.R. § 4.14 
(the evaluation of the same manifestations under various 
diagnoses is to be avoided).

The medical evidence of record shows that the Veteran is not 
insulin dependent.  A VA hospitalization report of September 1995 
shows that he was taking Gylburide. And while he is apparently on 
a restricted diet, there is no evidence that there are specific 
restrictions or regulation of activities because of his diabetes.  
In this regard, a May 2005 VA diabetes examination report 
specifically states that the Veteran has no activity 
restrictions.  It is noted that he follows a low carbohydrate 
diet.  There is no indication at that examination that he takes 
insulin.  

In addition, at his hearing before the Board in April 2010, the 
Veteran testified that he had no restriction of activities due to 
his diabetes and that he was not on any insulin, but was taking 
oral medication for his diabetes.  He also testified that he is 
on a restricted diet.  Further a VA physician who treats the 
Veteran testified at the hearing that the Veteran was not being 
given insulin or having any regulation of activities.  

The Board finds that the Veteran's increased rating claim must be 
denied.  While the VA examination report as well as VA treatment 
records have been reviewed, there is no medical evidence showing 
that the Veteran's diabetes requires regulation of activities, as 
that term is defined in the applicable regulation.  Further, he 
is not taking insulin.  The Board also notes that ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year, or twice a month visits to a diabetic care provider, have 
not been shown.  Accordingly, as there is no  evidence that the 
Veteran's diabetes has required restriction of  activities or the 
taking of insulin at any time during the rating period on appeal, 
the Board concludes that his symptoms more closely approximates 
the  criteria for the currently assigned 20 percent evaluation.  

The rating criteria contained in Diagnostic Code 7913 are 
successive; that is, the criteria for any given rating 
incorporate the criteria for lower ratings as well as additional 
symptomatology for the higher level.  The Court has held that in 
such situations, all of the listed criteria must be met before 
the rating is warranted.  Tatum v. Shinseki, 23 Vet. App. 152 
(Sept. 28, 2009); Camacho v. Nicholson, 21 Vet. App. 360 (2007).   
The Board observes that Note 1 of Diagnostic Code 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2010).  Here, 
while his cataracts have been noted to be part of his disability, 
there is no showing that the cataracts would warrant a 
compensable evaluation and thus would not be rated separately. 

The Board considered whether the Veteran would be entitled to a 
higher rating under another Diagnostic Code, however no other 
diagnostic code would produce a higher rating.  As such, a higher 
evaluation is not for application.  In short, the Board finds 
that the evidence demonstrates symptoms consistent with a 20 
percent rating, and the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for adult onset 
diabetes mellitus. 

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he observes or experiences; for example, he is competent to 
report that he experiences weakness or lethargy as a result of 
his diabetes.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, he has not asserted that his 
diabetes requires a restriction of activities or that he has to 
take insulin.  In fact, he has denied both.  Lay statements are 
considered to be competent evidence when describing symptoms or 
an event.  However, symptoms must be viewed in conjunction with 
the objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms, which have not 
been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is adequate, and no referral for an extraschedular rating 
is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased initial evaluation for diabetes mellitus with 
cataracts, beyond 20 percent is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

During his hearing before the undersigned in April 2010, the 
Veteran indicated that he has been receiving disability benefits 
from the Social Security Administration (SSA).  The medical and 
legal documents pertaining to his application and approval of 
benefits have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant to 
the claims on appeal cannot be foreclosed absent a review of 
those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  

Additionally, the Veteran has stated that he has diabetic 
retinopathy due to his service-connected diabetes, and that his 
hypertension, myocardial infarction, and cerebral vascular 
accident are secondary to his service connected diabetes mellitus 
and/or secondary to his service-connected PTSD.  A VA doctor who 
testified at the Veteran's hearing has stated that the Veteran's 
"medical conditions" are amplified, may be caused by or made 
worse by his PTSD.  No medical examiner has rendered an opinion 
as to whether there is a relationship between any of the claimed 
disorders and PTSD.  The Veteran was last examined for disability 
evaluation in 2005.  Further there are varying findings in the 
file as to whether the Veteran has retinopathy and at the 
Veteran's hearing it was noted that he is evaluated once a year 
to determine if the retina has deteriorated.  The last VA eye 
examination was conducted in 2005.  

Next, the Board notes that, under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his or her representative, 
if any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  An October 2004 notice letter was sent 
to the Veteran with regard to his claims.  However, this letter 
did not provide the Veteran with proper notice of the 
requirements for establishing service connection on a secondary 
basis.  As the Board will be considering whether the Veteran's 
disabilities may be secondary to his service-connected disorders, 
the Veteran should be given appropriate VCAA notice of the 
requirements for establishing secondary service connection, 
according to 38 C.F.R. § 3.310.

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals 
for Veterans Claims (Court) held that a claim for a total rating 
based on unemployability due to service- connected disability 
(TDIU), either expressly raised by the Veteran or reasonably 
raised by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an increased 
rating.  At his hearing before the Board in April 2010, the 
Veteran testified that he was not able to do his job due to his 
PTSD.  Therefore, further development is warranted to ascertain 
whether the appellant's symptoms attributable to the service-
connected disorder more nearly approximate the criteria for a 
total rating based on unemployability.  

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's disability does not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty 
v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on the 
ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  In light of the above, the Board finds 
that the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability is 
demonstrated.  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to substantiate 
a secondary service connection claim under 
38 C.F.R. § 3.310.  The RO should also send 
the Veteran a duty-to-assist letter on the 
issue of entitlement to a total rating 
based on unemployability due to service-
connected disability.

2.  Request all medical and legal documents 
pertaining to the Veteran's application for 
SSA disability benefits.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

3.  Have the Veteran examined by the 
appropriate VA examiner(s) to determine 
whether the Veteran has retinopathy, 
myocardial infarction, and cerebral 
vascular accident and if so, whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the diagnosed 
disorder(s) is (are) due to or aggravated 
by his service-connected PTSD or his 
service-connected diabetes mellitus.  The 
examiner should also offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) the 
Veteran's hypertension is due to or 
aggravated by the Veteran's PTSD or his 
diabetes mellitus.  The claims file and a 
copy of this remand must be made available 
to the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  Complete rationale must be 
provided for all opinions and conclusions 
rendered. 

4.  The Veteran should be scheduled for an 
appropriate VA examinations to determine 
the effect of his service-connected 
disabilities (currently PTSD and diabetes) 
on employability.  The claims folder should 
be made available to the examiners.  The 
examiners should offer an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely as 
a result of his service connected 
disabilities. The examination report must 
include a complete rationale for all 
opinions and conclusions reached.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examinations.  
If the requested reports do not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Following completion of the above, the 
claim should be readjudicated.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


